



EXHIBIT (10)(R)




SECOND AMENDMENT TO LEASE AGREEMENT




THIS SECOND AMENDMENT TO AGREEMENT OF LEASE (hereinafter “Second Amendment”)
made as of this 1st day of January AD 2005 between Harleysville, Ltd., a
Pennsylvania limited partnership (hereinafter “Lessor”), and Harleysville Mutual
Insurance Company, a Pennsylvania insurance corporation doing business at 355
Maple Avenue, Harleysville, PA 19438 (hereinafter “Lessee”).




WITNESSETH:







WHEREAS, Lessor and Lessee entered into a Lease Agreement dated as of January 1,
1995, for all that certain parcel of land, together with buildings and
improvements erected thereon as set forth in Exhibit “A” to the Lease, which was
amended by an Amendment to Lease Agreement dated as of January 1, 2000
(collectively “Lease”); and

WHEREAS, Lessor and Lessee desire to amend the Lease with regard its term and
the amount of base rent to be paid.

NOW, THEREFORE, the parties hereto, for the mutual promises hereinafter
contained, intending to be legally bound, do hereby agree as follows:

1.         Section 2 of the Lease shall be deleted in its entirety and the
following substituted in its place:

“The term of this Lease shall be for a period of five (5) years commencing on
January 1, 2005 and ending on December 31, 2009.”

2.         The first sentence of Section 3(a) of the Lease shall be deleted in
its entirety and the following shall be inserted in its place:






1




--------------------------------------------------------------------------------



3.         “The base rent is Seventeen Dollars and Ninety-eight Cents ($17.98)
per square foot of office space per year.”

4.         The first sentence of Section 3(b) of the Lease shall be deleted in
its entirety and the following shall be inserted in its place:

“Lessee agrees to pay additional rent, the amount of which shall be equal to the
cost of any additions, improvements or renovations, fully amortized over the
life of the same, at an annual interest rate of ten per cent (10%).”

5.         All terms, conditions, and provisions of the Lease are hereby
ratified and confirmed, excepted as amended herein.

IN WITNESS WHEREOF, the Lessor and the Lessee have set their hands and seals the
day and year first above written.




   

Lessor: HARLEYSVILLE, LTD.

   

BY: HARLEYSVILLE GROUP INC., General Partner

    

Attest:

/s/ Robert A. Kauffman
Robert A. Kauffman
Senior Vice President,
Secretary & General Counsel

BY:  

/s/ Bruce J. Magee

Bruce J. Magee

Senior Vice President, CFO, and Assistant Secretary

        

BY: HARLEYSVILLE PREFERRED INSURANCE COMPANY, Limited Partner

    

Attest:

 /s/ Robert A. Kauffman
Robert A. Kauffman
Secretary

BY: 

/s/ Roger J. Beekley

Roger J. Beekley

Vice President

        

Lessee:

HARLEYSVILLE MUTUAL INSURANCE COMPANY

    

Attest:

/s/ Robert A. Kauffman
Robert A. Kauffman
Senior Vice President,
Secretary & General Counsel

BY: 

/s/ Mark R. Cummins

Mark R. Cummins

Executive Vice President,

Chief Investment Officer & Treasurer









2


